Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered September 16, 1997, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first degree, robbery in the second degree (two counts), and grand larceny in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 37 years to life, unanimously affirmed.
*691The court properly exercised its discretion in admitting bank surveillance videotapes, and photographs made from those tapes, without expert testimony about the digitizing process used at the FBI laboratory to slow the tapes down and make still photos from them, since a bank employee responsible for making the original tapes at the bank testified that he compared the original and slowed-down tapes and that what was represented therein was identical except for speed (see, People v Patterson, 93 NY2d 80, 84). We conclude that under the circumstances the bank employee was competent to testify on the basis of his own observations that the processing of the tape did not result in any prejudicial alteration.
The court correctly ruled that defendant had not made a prima facie case of racial discrimination by the People in exercising peremptory challenges (see, People v Childress, 81 NY2d 263).
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.